Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant’s claim amendments, filed 22 October 2021, are acknowledged.
Claims 1-29 are pending. 
Claims 1, 5-7, 10, 11, 18 & 19 are amended. 
Claims 12-29 are withdrawn. 
Claims 1-11 are under consideration.
 Examination on the merits is extended to the extent of the following species:
A(l) application of a composition comprising resilin,
A(2) cellulose nanocrystals, 1,2,3,4-butanetetracarboxylic acid and sodium hypophosphite as the reagents present in the resilin-containing formulation, and
A(3) application of composition comprising resilin during hair straightening treatment (concomitantly with application of cellulose nanocrystals);
B(l) presence of an agent capable of cleaving disulfide bonds, 
B(2) cysteine as species of reagent present in cleaving formulation;
C(l) presence of cationic agent, and
C(2) arginine as species of cationic agent; 
D(l) presence of carrier, and 
D(2) water as species of carrier. 
Sequence Compliance


Withdrawn Objections/Rejections
The objection to the specification is withdrawn due to an amendment which defines, by chemical name, an undefined trademark.
The rejection of claims 5-7, 10 & 11 under 35 USC 112(b) is withdrawn due to amendments which correct issues with lack of antecedent basis; the clams now recite “said cellulose nanocrystals” rather than “said hair straightening composition.”

New & Maintained Objections/Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications This is a NEW MATTER rejection.  
Claim 1 recites “(b) applying cellulose nanocrystals to the hair concomitantly with and/or subsequently to (a); and (c) applying heat and pressure to the hair, said hair having said cellulose nanocrystals therein…” (emphasis added). The reply filed 22 October 2021 states support for the amendment may be found on page 11, lines 12-18, page 13, lines 9-13, and page 20, lines 1-7 (reply, pg. 7).
This is not persuasive. The term “therein” means “in or into that place.” Thereby, claim 1 (c) means that heat and pressure is applied to hair that has cellulose nanocrystals in it.  Pages 11, 13 and 20 contemplate that the cellulose nanocrystals are on the hair, “forming a rigid or semi-rigid film, long-lasting coating on the hair surface” (emphasis added).  The concept of having cellulose nanocrystals on the surface of the hair is different from having cellulose nano-crystals in the hair (e.g. impregnating the hair). Thus, the paragraphs do not provide sufficient support for the claim amendments by changing the scope of the disclosure; thereby, constituting new matter.
Claims 2-11 are rejected under 35 USC 112 (a)-New Matter because they depend from rejected claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 & 5-11 stand rejected under 35 U.S.C. 103 as being unpatentable over Noecker (WO 2017/041903; Published 03/16/2017; Filed 03/15/2016; previously cited), Bakeev (US 2014/0037816; previously cited), and Bollschweiler (WO 2008/055931; previously cited). 
With regard to claims 1-3 & 5-11, and the elected species, Noecker teaches a method for semi-permanent and permanent shaping of hair (title). Noecker teaches when a commonly used permanent shaping reducing composition is mixed with another composition comprising predominantly carboxylic acids, the permanent shaping effect of the composition is improved, homogeneous shaping of hair fibers is achieved, natural cosmetic properties of hair is maintained, and hair may be semi-permanently straightened before such a process (pg. 2). The semi-permanent straightening process may have been carried out days, weeks, months before the hair is treated with the reducing composition (pg. 2). Noecker teaches “it is the preferred embodiment to carry out the semi-permanent straightening first and then permanent shaping one after another without any break, it is certainly possible to carry them out separately with a time delay of hours, even days, weeks and months (emphasis added; pg. 2). In another embodiment of the present invention, Noecker teaches “the semi-permanent straightening first and then permanent shaping one after another without any break, it is certainly possible to carry them out they may also be carried out in the reverse order if needed” (emphasis added; pg. 11). Noecker teaches an Example where the semi-permanent straightening composition was applied to hair and four months later, after regrowth occurred and oxidative coloring was performed, the client returned to have the permanent straightening (pg. 26). Noecker teaches:
the semi- permanent straightening comprises the steps of: 
a. optionally washing the hair with a cleansing composition and towel drying, 

b. applying to the hair a treatment composition A… 

c. leaving the composition A on the hair for 1 min to 90 min, 

d. optionally rinsing the hair,

e. drying the hair,

f. heating the hair to a temperature in the range of 130°C to 230°C [“preferably a flat iron”],

g. optionally washing the hair with a cleansing composition,

wherein the permanent shaping comprises the steps of:
h. optionally washing and/or shampooing the hair and towel drying,

i. optionally, putting hair under tension,

j. applying to the hair a ready to use composition obtained by mixing the compositions B and D, wherein the composition B is an aqueous composition comprising one or more reducing agents, one or more alkalizing agents and having a pH in the range from 6.0 to 12.0, wherein the composition D is a composition comprising: 1) one or more carboxylic acids having three or more carboxyl groups and/or their salts, and 2) one or more additional organic acid and/or their salts having one or two carboxyl groups, at a total concentration of 10% to 100% by weight, calculated to the total of the composition D, wherein the ready-to-use composition has a pH in the range of 6 to 12 and comprises the acids and/or its salts at a total concentration in the range of 1.0% to 10.0% by weight, calculated to the total of the ready-to-use composition, 

k. leaving the composition on the hair for 1 min to 45 min,
 
l. rinsing off the hair with water, 

m. optionally drying and heating the hair,

[In the Example “hair was subsequently separated into sections & the individual sections were treated with 3 passes of a straightening iron set to 160°C”]

n. applying to the hair an aqueous composition C comprising one or more oxidizing agents, preferably hydrogen peroxide, and has a pH in the range from 1.5 to 5, and is left on the hair for a period from 1 min to 45 min,
 
o. releasing the tension from hair in case the hair is put under tension in step (i), 

p. rinsing hair and optionally washing with a cleansing composition (emphasis added; pg. 2-4, 6 & 27; Noeker’s claim 12). 

The result is “homogeneously straightened result from root to tip” (pg. 27).

Thereby, Noecker teaches a method in which a permanent hair straightening process may be performed hours, even days, weeks and months before the semi-permanent straightening process as needed. Noecker teaches cysteine is a preferred useful reducing agent suitable for inclusion in Composition B of the permanent straightening composition (pg. 6; Noecker’s claim 8).  Thereby, Noecker teaches a method in which cysteine (i.e. an agent capable of cleaving disulfide bonds) is applied to hair. Noecker teaches inclusion of amino acids, in which arginine is a suitable, to compositions A, B, C, and/or D (pg. 17). Noecker teaches amino acids function as a commonly used hair conditioning compound (pg. 11). Thereby, Noecker teaches applying at least one cationic agent (i.e. arginine) after applying an agent capable of cleaving disulfide bonds in hair. Noecker teaches inclusion of hydroxyethylcellulose in the semi-permanent straightening Composition A (i.e. the application of the cellulose is at least “concomitantly with ..(a)”; pg. 18 & 25).  More broadly, Noecker teaches cellulose polymers, including “preferably methyl cellulose…hydroxyethylcellulose… methylhydroxyethylcellulose, methylhydroxypropylcellulose [and] carboxymethyl cellulose”, and xanthan gum and dehydroxanthan gum to be thickening polymers (pg. 9). Noecker teaches xanthan gum and aqueous compositions and may further be in the form of an emulsion (emphasis added; pg. 11). Noecker reiteratively contemplates compositions B and D (used in the permanent hair straightener) as an emulsion (pg. 8 & 10; Noecker’s claim 3). Noecker in the Example teaches a time period of four months between the permanent straightening and semi-permanent straightening processes (pg. 6). It is common sense to the ordinary skilled artisan at the time of filing to recognize that the salon client shampooed/cleansed their hair on at least 5 different days in this four month period, especially since Noecker reveals that the client oxidatively colored their hair in this four month period and oxidative coloring procedures typically start with clean hair. Noecker’s teaching of each of semi-permanent and permanent straightening processes starting with washing the hair with a cleansing composition/shampoo supports this assertion (pg. 2-4).  Noecker teaches a problem in the art is permanent shaping causes the hair fiber to lose its natural elasticity, and natural soft feel (pg. 1). Noecker teaches there is a great need for milder and more effective permanent shaping compositions which overcome one or more of the above mentioned problems (pg. 2). Noecker 
Noecker does not teach nanocrystalline cellulose for inclusion in the semi-permanent straightening composition (which includes composition A), permanent straightening composition (which includes compositions B & D), the intermediate composition C, or the cleansing composition/shampoo used in each of the semi-permanent and permanent hair straightening processes; or inclusion of resilin in any of the these hair treatments.
In the same field of invention, Bakeev teaches aqueous multiphase compositions are stabilized using a blend of cellulose ether and nanocrystalline cellulose (abstract). The compositions may be “oil emulsified in water, or vice versa, in the form of an emulsion” [0003]. Bakeev teaches “[n]anocrystalline cellulose can be combined with cellulose ether to stabilize multiphase systems… The cellulose ethers can include, but are not limited to, methyl cellulose…hydroxyethyl cellulose…, ethyl hydroxyethyl cellulose, carboxymethyl cellulose, cetyl hydroxyethylcellulose and combinations thereof” [0028]. The combination can be added to multiphase systems directly to improve stability [0028]. Bakeev teaches the blend of cellulose ether and nanocrystalline cellulose may be used in personal care products including hair relaxers and shampoos (abstract, [0049] & [0075]).
In the same field of invention of hair cosmetics, Bollschweiler teaches use of natural, recombinant and synthetic resilins in cosmetics, including products for hair treatments having keratolytically and keratoplastically effective substances (i.e. semi-permanent and permanent hair straighteners; title; pg. 6 & 22) . The hair treatment may be in the form of a neutralizer for permanent waves, shampoo, and aqueous microdispersions (pg. 32). Bollschweiler teaches the resilin proteins according to the invention can preferably be used in shampoo formulations as 
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;

(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (A) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to have modified Noecker’s method by modifying the semi-permanent hair straightening composition (containing composition A), permanent hair straightening composition (containing compositions B and D), intermediate composition (containing composition C) and shampoo/hair-cleansers by adding resilin and a blend of nanocrystalline cellulose/cellulose ether (e.g. hydroxyethylcellulose) to each of the compositions as suggested by the combined teachings of Bakeev, and Bollschweiler because Noecker, Bakeev, and Bollschweiler are directed to hair cosmetics/treatments that are hair relaxers/ hair relaxer neutralizers/keratolytically-and-keratoplastically effective substances and shampoos in emulsion form which contain cellulose ether thickeners such as hydroxyethylcellulose. The ordinary skilled artisan would be motivated to do so, with an expectation of success, in order to stabilize the each of the emulsions which are the semi-permanent and permanent hair straightening compositions, intermediate composition, and shampoos/hair cleansers through inclusion of the nanocrystalline cellulose/cellulose ether blends and to avoid problems associated with hair straightening by maintaining the hairs’ softness, hydration and elasticity through inclusion of natural, recombinant and synthetic resilins. Further, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by .

Claim 4 stands rejected under 35 U.S.C. 103 as being unpatentable over Noecker, Bakeev, and Bollschweiler as applied to claims 1-3 & 5-11 above, and further in view of Linder (1997; previously cited).
*Note: “[S]aid hair straightening composition” is interpreted as above.
	The teachings of Noecker, Bakeev, and Bollschweiler are described above. In brief, the combined teachings of Noecker, Bakeev, and Bollschweiler suggest emulsions comprising nanocrystalline cellulose, cellulose ether(s) and natural, recombinant and synthetic resilin in the form of hair-relaxers/straightening compositions, intermediate compositions and shampoos. Bollschweiler teaches resilin is a protein (abstract). Bollschweiler further teaches a T7 tag which has been fused with the actual resilin protein (pg. 7). Bollschweiler teaches the resilin proteins according to the invention can be produced with or without such tags (pg. 7). Bollschweiler teaches it is also possible to replace the T7 tag by other similarly effective tags which can facilitate the identification and isolation of the resilin proteins (pg. 7).
	Neither Noecker, Bakeev, nor Bollschweiler teach the recombinant and synthetic resilin contain a cellulose binding domain (CBD).
Linder teaches CBDs represent ideal affinity tags for specific immobilization of various other proteins to cellulose (abstract). Linder reiterates CBDs represent ideal affinity tags for specific protein purification and immobilization (pg. 23). Linder teaches cellulose is an attractive carrier material especially for larger scale affinity purification or protein immobilization since it is readily available, inexpensive and biologically degradable (pg. 23). Linder teaches cellulose is 
Here, at least rationale (G) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to have modified the method and compositions suggested by the combined teachings of Noecker, Bakeev, nor Bollschweiler by substituting the T7 tag with the CBD tag on the recombinant/synthetic resilin protein suggested by the combined teachings of Bollschweiler and Linder because Bollschweiler teaches inclusion of tags on the recombinants/synthetic resilin proteins to aid in identification and purification of the resilin proteins. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, because Linder teaches CBDs are “ideal affinity tags” for specific protein purification and immobilization and states that there are already are numerous examples of fusion proteins having CBDs.

Response to Arguments
Applicant summarizes the basis for the Examiner’s rejection and asserts they are not arguing the references individually (reply, pg. 8-9). Applicant notes the elected species includes 1,2,3,4-butanetetracarboxylic acid and sodium hypophosphite reagents and argues the Examiner does not appear to allege that these reagents are suggested by the cited prior art (reply, pg. 9).


	Applicant argues the Examiner’s rejection relies on permanent straightening being followed by a semi-permanent straightening, which is opposite to order preferred by Noecker (reply, pg. 9).
	This is not persuasive.  Noecker teaches the permanent straightening may occur before semi-permanent straightening at pg. 11. While it is acknowledged that Noecker also teaches semi-permanent straightening occurring before permanent straightening, this is a preferred embodiment and Noecker does not disparage, criticize or discredit permanent straightening before semi-permanent straightening. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004) (MPEP 2145 D).

	Applicant argues the Examiner’s rejection relies on an “emulsion [being] formed using cellulose nanocrystals as described by Bakeev rather than a conventional surfactant as described by Noecker” (reply, pg. 9).


Applicant argues impermissible hindsight has been performed because a large number of purely arbitrary choices were made with no apparent rationale being performed by the Examiner (reply, pg. 9-10). Applicant argues arginine is only taught in passing by Noecker and the large majority of amino acids are not cationic (reply, pg. 10).
This is not persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, Noecker teaches the permanent straightening process may occur before the semi-permanent straightening; that cysteine is a preferred useful reducing agent suitable for inclusion in Composition B of the aqueous compositions and may further be in the form of an emulsion (pg. 6, 11, 17). Noecker teaches inclusion of hydroxyethylcellulose in the semi-permanent straightening Composition A (i.e. the application of the cellulose is at least “concomitantly with ..(a)”; pg. 18 & 25).  More broadly, Noecker teaches cellulose polymers, including “preferably methyl cellulose…hydroxyethylcellulose… methylhydroxyethylcellulose, methylhydroxypropyl- cellulose [and] carboxymethyl cellulose”, and xanthan gum and dehydroxanthan gum to be thickening polymers (pg. 9). Bakeev teaches a blend of cellulose ether and nanocrystalline cellulose can be added to multiphase systems directly to improve stability [0028]. Bakeev teaches the blend of cellulose ether and nanocrystalline cellulose may be used in personal care products including hair relaxers and shampoos (abstract, [0049] & [0075]). Thereby, the knowledge gleaned is that of the prior art and not from Applicant’s specification.

Applicant argues the Examiner has referred multiple times to cited art documents teaching cellulose derivatives such as hydroxyethylcellulose but that such references do not support the allegation of obviousness, as cellulose derivatives (e.g., hydroxyethylcellulose) are different from cellulose per se, and cellulose per se is not the same as cellulose nanocrystals (reply, pg. 11). Applicant further argues Noecker is not required to be an emulsion and the compositions of Noecker already comprise a large number of compounds capable of stabilizing multiphase systems, including fatty alcohols, so one does not have motivation to seek out alternative compounds to stabilize the emulsion (reply, pg. 10).


	Applicant argues their inventive specification shows that the cationic agent and cellulose nanocrystals can serve as active agents in a hair straightening method based on heat/pressure; this is entirely unexpected based on the teachings of Noecker which Applicant submits describes use of heat for semi-permanent straightening; pg. 10-11).  Applicant argues Noecker uses keto-acids and aldehydes as the active agent in heat based semi-permanent straightening which has not apparent relationship to the recited cationic agent (reply, pg. 11).
	This is not persuasive. The claims are generic to cationic agent, nonetheless Noecker teaches use of arginine (i.e. the elected species of cationic agent) in straightening methods and compositions which use heat and pressure from a flat iron to straighten hair.  The combined teachings of Noecker, Bakeev and Bollschweiler suggest the recited reagents (e.g. crystalline nanocellulose and arginine) and the recited method steps in methods to straighten hair. 

Applicant argues claim 4 is not obvious and Linder does not remedy the deficiencies of Noecker, Bakeev and Bollschweiler (reply, pg. 11-12).


Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORI K MATTISON/            Examiner, Art Unit 1619            

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619